EXHIBIT 23-2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated March 30, 2011 relating to the financial statements and financial statement schedules, which appears in Everest Reinsurance Holdings, Inc.'s Annual Report on Form 10-K for the year ended December31, 2010.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /S/ PricewaterhouseCoopers LLP New York, New York October 14, 2011
